March 27, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
 MAYOR ANNISE PARKER, IN HER OFFICIAL CAPACITY, AS MAYOR OF THE
                   CITY OF HOUSTON, Appellant


NO. 14-11-00353-CV                         V.

                         AFEWORK HUNEGNAW, Appellee
                             ____________________

      This cause, an appeal from the order denying appellant Mayor Annise Parker, in
her Official Capacity, As Mayor of the City of Houston’s plea to the jurisdiction, signed
April 5, 2011, was heard on the transcript of the record. We have inspected the record
and find no error in the order. We order the order of the court below AFFIRMED.

      We order appellant Mayor Annise Parker, in her Official Capacity, As Mayor of
the City of Houston to pay all costs incurred in this appeal. We further order this
decision certified below for observance.